PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,697,024
Issued: 30 June 2020
Application of Usmani et al.
Application No. 15/821,286
Filed: 22 Nov 2017
For: METHODS OF DETERMINING IMIDS RESISTANCE IN PLASMA CELL DISORDERS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT” filed August 18, 2020.  Patentees request the Office to revise the patent term adjustment in the above-identified patent from eighty-five (85) days to two hundred seven (207) days.   The Office has re-determined the PTA to be two hundred seven (207) days. 

The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.

The patent term adjustment indicated on the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of two hundred seven (207) days.

On June 30, 2020, the application matured into U.S. Patent No. 10,697,024, with a revised patent term adjustment of 85 days.  Patentee acknowledges that there is applicant delay pursuant to 37 CFR 1.704(c)(3) but disputes the entry of a period of reduction of 184 days for the abandonment of the application.    

Patentee argues:
As shown on PAIR, Applicant delay for the present application was determined to constitute a total of 184 days. Patentee respectfully submits that the USPTO's calculation of the Applicant delay is incorrect and that the correct Applicant delay is 62 days.



Patentee submits that this calculation is incorrect as a Petition for Revival of an Application for Patent Abandoned Unintentionally and Substitute Statement in Lieu of Oath or Declaration regarding the deceased inventor was submitted and entered on August 6, 2019, as verifiable on PAIR in the Application Transaction History and Image File Wrapper. It appears that the date used by the USPTO PTA calculation, December 6, 2019, is erroneous; no action occurred on such date by either the USPTO or Applicant, as also verifiable on PAIR in the Application Transaction History and Image File Wrapper.

A Substitute Statement in Lieu of Oath or Declaration regarding the deceased inventor was submitted in good faith on May 3, 2019 and the issue fee for this application was timely paid on June 5, 2019. Applicant was provided no notice from the USPTO that this Substitute Statement was not accepted and only became aware of this status upon receipt of the Notice of Abandonment mailed July 16, 2019. Applicant responded promptly by submitting a corrected Substitute Statement along with a Petition for Revival of an Application for Patent Abandoned Unintentionally on August 6, 2019.

Thus, Patentee respectfully submits that the Applicant delay should be 62 days, accumulating during the period from June 5, 2019 (beginning three months after a Notice of Allowance was mailed) and ending August 6, 2019 (the date that a Petition to Revival of an Application for Patent Abandoned Unintentionally and Substitute Statement in Lieu of Oath or Declaration regarding a deceased inventor was submitted and received by the USPTO).

37 C.F.R. § 1.704(c) states: 

Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(3)  Abandonment of the application or late payment of the issue fee, in which case the period of adjustment set forth in §1.703 shall be reduced by the number of days, if any, beginning on the date of abandonment or the date after the date the issue fee was due and ending on the date the grantable petition to revive the application or accept late payment of the issue fee was filed.



While the issue fee was paid on June 5, 2019, and the response to the requirement for an oath or declaration or substitute statement in lieu was filed May 3, 2019, the substitute statement in lieu for joint inventor Zhang was not compliant. The application therefore became abandoned June 6, 2019 as the Substitute Statement in Lieu was signed by someone other than the applicant. Accordingly, a Notice of Abandonment was mailed July 16, 2019.

In line with an analysis and calculation pursuant to 37 CFR 1.704(c)(3), the period of applicant delay is from the date of abandonment (June 6, 2019) to the filing of the petition to revive (August 6, 2019). Thus a reduction of 184 days has been found to be incorrect. The period of delay pursuant to 37 C.F.R. § 1.704(c)(3) is therefore 62 days. 184 days will be removed and 62 days will be entered.

In view thereof, the patent term adjustment indicated in the patent should have been two hundred seven (207) days. (269 A delay days plus 0 B delay days minus 62 applicant delay days). 
  
This matter is being forwarded to the Certificates of Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred seven (207) days.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/
	
Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
	         Adjusted PTA calculation